DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of application 16/293,467 filed 5 March 2019, now U.S. Patent 10,688,147, which is a Continuation of application 16/004,259 filed 14 May 2019, now U.S. Patent 10,286,030, which is a Continuation of application 15/423,530 filed 2 February 2017, now U.S. Patent 10,086,035, which claims the benefit of the filing dates of provisional applications 62/291,376 filed 4 February 2016, and 62/303,332 filed 3 March 2016.

Status of the Claims
Claims 21-29 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 28 refers back to the composition “of claim 21, further comprising [a list of components], or combinations thereof.”  From this language, it is unclear whether each of the recited components are to be incorporated into the composition, or whether the listing of components recites a list of optional alternatives from which at least one, or some combination of the components recited, is to be chosen.  The examiner, in reliance on the recited “or combinations thereof” has interpreted this as reciting a Markush-type listing of optional alternative ingredients, and encourages applicants to amend the claims to accurately convey the scope of compositions intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fournial (U.S. PGPub. 2012/0076842) in view of Blin (U.S. PGPub. 2006/0110355).
 	Applicants’ Claims are directed to compositions which combine a tripeptide-1, one or more additional di-, tri-, or tetra-peptides, a hexapeptide-12 in defined concentrations, along with Squalane.  The examiner notes that applicants’ language concerning the manner in which the composition is to be used imparts minimal substantive limitations on the compositions being claimed.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  As such, the Examiner will consider compositions described as applicable to the skin as addressing the topical compositions claimed.  Dependent Claims 22 
Fournial describes peptide-containing cosmetic compositions and methods of their use.  (Abs.).  Fournial indicates that the compositions according to the disclosure may suitably be provided as aqueous gels or solutions, [0045], particularly in forms and incorporating ingredients suitable for application to human keratinous tissue such as hair, skin, nails, and lips.  [0073].  While a particular Try-Arg dipeptide is described as particularly suited for providing cosmetic efficacy in terms of addressing skin sagging, (See, e.g., (Abs.), [0005], Fournial also indicates that each of the instantly claimed palmitoyl hexapeptide-12, and palmitoyl tripeptide-1 compositions, [0058-59], in addition to a variety of additional di-, tri- tetra-, penta-, and hexapeptides in concentrations of up to 20% of the composition, ranges overlapping and therefore rendering obvious the concentrations of the instant claims, stimulate elastin production in cosmetics.  [0123-26], see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Fournial indicates that hydrocarbon oils serve multiple roles in such topical compositions, in some instances being described as includable in concentrations of between about 0.05-20%, or about 0.1-1%.  [0227; 0240-242].  Squalane is particularly mentioned in one embodiment as being included in a compositions in a concentration of 3% by weight.  [0406].
Despite this breadth of teachings, Fournial does not specify the inclusion of a phospholipid such as phosphatidylserine in the cosmetic compositions therein described.

The specific combination of features claimed are disclosed by the combined teachings of the prior art relied upon as providing to anhydrous cosmetic compositions a variety of desirable properties to the compositions into which they are incorporated, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of otherwise well-known components of cosmetic compositions, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed well-known components of cosmetic compositions from the disclosure of the prior art, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Differences in concentration for each of the recited components will not support the patentability of subject matter encompassed by the prior art absent evidence indicating such concentration is critical, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and here, applicants data appears to establish that by adding ingredients known to facilitate skin healing, the claimed compositions demonstrate improved skin healing compared to compositions which lack these ingredients.  This is prima facie evidence of the obviousness, rather than patentability, of such combinations.  “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), see also In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,286,030.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instantly claimed tripeptides, di-, tri- or tetrapeptides, hexapeptides, Squalane, and phospholipids are recited as elements incorporable into the compositions of the ‘030 patent, and it is prima facie obvious to pick and choose among alternative elements recited by a claim to arrive at the compositions set forth here.  In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (“picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”).

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,688,147.  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the instantly claimed tripeptides, di-, tri- or tetrapeptides, hexapeptides, Squalane, and phospholipids are recited as elements incorporable into the compositions of the ‘147 patent, and it is prima facie obvious to pick and choose among alternative elements recited by a claim to arrive at the compositions set forth here.  In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (“picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”).


Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M BASQUILL/Primary Examiner, Art Unit 1613